Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Preliminary amendment filed on 7/21/2021 has been fully considered and enters.  Claims 21-40 are canceled, and claims 1-20 are currently pending.

Priority
Acknowledgment is made of applicant’s claim to U.S. Provisional Patent Application No. 63/011,586, filed April 17, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 5/25/2021 was filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (US 2016/0026982 A1), hereinafter Schwarz, in view of Kekalainen et al. (US 2019/0311333 A1), hereinafter Kekalainen. 

Regarding claim 1, Schwarz teaches a system for tracking vehicles (Figure 1), the system comprising: 
one or more memory devices having instructions stored thereon that, when executed by one or more processors (Figure 1 and Paragraph 0126; a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, and magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, or any type of media suitable for storing electronic instructions, and each coupled to a computer system bus.  Paragraph 0074; processor), cause the one or more processors to perform operations comprising: 
receiving, from a user device (Figure 1 and Paragraphs 0011 and 0055; system administrator enters using user interface 103, the user interface 103 may be the computer used by user system administrator shown in Figure 1 Item 104), a first user input indicating one or more parameters of a geofence (Figure 2 and Paragraph 0055; system administrator 104 specifies geo-fence using graphical tools provided by user interface 103), the geofence defining a virtual perimeter around a geographical location (Paragraphs 0011 and 0064; a “geo-fence”, or virtual boundary, can be defined.  Paragraph 0055;  terms of the purchase/lease agreement may impose territorial limitations on where the vehicle can be taken (within a state, within a country, within a certain radius of a defined point, or the like).  System administrator 104 can draw a perimeter on an on-screen map; mapping module 116 interprets the drawn perimeter to define the parameters of the geo-fence); 
determining whether the vehicle is within the virtual perimeter of the geofence based on a current location of the vehicle (Paragraph 0064; determines the current vehicle locations at regular intervals, and detect if there is a violation of the geo-fence, such as Paragraph 0113; when the vehicle across geo-fence boundaries by entering or exiting the geo-fence.  Thus when vehicle enter the geo-fence, it is within the virtual perimeter of the geofence); and 
transmitting, to the user device, a first notification based on a determination that the vehicle is within the geofence, the first notification indicating to a user of the user device that the vehicle is within the geofence (Paragraph 0064 and 0113; system administrator 104 [of the operations center] can be automatically notified by email, pager, SMS/text message upon detection of vehicle across geo-fence entering or exiting the geo-fence).
Schwarz may not specifically teach refuse collection vehicle.  In an analogous art, Kekalainen teaches refuse collection vehicle (Figure 2 and Paragraphs 0094 and 0161; waste collection companies enters geofence of serviceable areas of fleet of refuse collection vehicle, and route the refuse collection vehicle within the geofence). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schwarz and Kekalainen because applying a known technique of determining vehicle location relative to the user defined geofence and transmit notification based on this determination to the refuse/waste collection vehicle as taught by Kekalainen to the refuse/waste collection vehicle would ensure that the waste collection vehicle stays enroute and collect waste from the waste containers at the waste collection vehicle accessible location  .
 
Regarding claim 10, claim 10 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.



Regarding claims 2 and 11, the combination of Schwarz and Kekalainen teaches all of the limitations of claims 1 and 10, as described above.  Further, Schwarz teaches wherein the first notification is transmitted to the user device by at least one of a text message, a push notification, an automated phone call, or an email (Paragraph 0064 and 0113; system administrator 104 [of the operations center] can be automatically notified by email, pager, SMS/text message upon detection of vehicle across geo-fence entering the geo-fence).

Regarding claims 3 and 12, the combination of Schwarz and Kekalainen teaches all of the limitations of claims 1 and 10, as described above.  Further, Kekalainen teaches the operations further comprising transmitting, to an access control system (Paragraph 0027; processor) and in response to the determination that the refuse collection vehicle is within the geofence, a command that causes an actuator to facilitate access to a refuse can containment area (Paragraph 0022; determine a rolling movement of the waste container; determine a length of the rolling movement of the waste container; and determine from the rolling movement and the length of the rolling movement whether a new location of the waste container is the waste collection vehicle accessible location; send a notification to the waste collection vehicle to collect the waste from the waste container).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schwarz and Kekalainen because applying a known technique of determining vehicle location relative to the user defined geofence and transmit notification based on this determination to the refuse/waste collection vehicle as taught by Kekalainen to the refuse/waste collection vehicle would ensure that the waste collection vehicle stays enroute and collect waste from the waste containers at the waste collection vehicle accessible location  .

  Regarding claims 5 and 14, the combination of Schwarz and Kekalainen teaches all of the limitations of claims 1 and 10, as described above.  Further, Schwarz teaches the operations further comprising transmitting, to the user device, a second notification based on a determination that the vehicle has left the geofence (Paragraph 0064 and 0113; system administrator 104 [of the operations center] can be automatically notified by email, pager, SMS/text message upon detection of vehicle across geo-fence exiting the geo-fence).
In addition, Kekalainen teaches refuse collection (Figure 2 and Paragraphs 0094 and 0161; waste collection companies enters geofence of serviceable areas of fleet of refuse collection vehicle, and route the refuse collection vehicle within the geofence). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schwarz and Kekalainen because applying a known technique of determining vehicle location relative to the user defined geofence and transmit notification based on this determination to the refuse/waste collection vehicle as taught by Kekalainen to the refuse/waste collection vehicle would ensure that the waste collection vehicle stays enroute and collect waste from the waste containers at the waste collection vehicle accessible location.


Regarding claims 8 and 17, the combination of Schwarz and Kekalainen teaches all of the limitations of claims 1 and 10, as described above.  Further, Schwarz teaches wherein the refuse collection vehicle comprises a global positioning system (GPS) transceiver, wherein the current location of the vehicle is determined based on GPS data received by the server from the refuse collection vehicle (Paragraph 0030; receives location information from a GPS tracking mechanism, detects relevant events such as nonpayment and geo-fence violations, and generates messages in response to the events).
In addition, Kekalainen teaches refuse collection (Figure 2 and Paragraphs 0094 and 0161; waste collection companies enters geofence of serviceable areas of fleet of refuse collection vehicle, and route the refuse collection vehicle within the geofence). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schwarz and Kekalainen because applying a known technique of determining vehicle location relative to the user defined geofence and transmit notification based on this determination to the refuse/waste collection vehicle as taught by Kekalainen to the refuse/waste collection vehicle would ensure that the waste collection vehicle stays enroute and collect waste from the waste containers at the waste collection vehicle accessible location.

Regarding claim 9, the combination of Schwarz and Kekalainen teaches all of the limitations of claim 1, as described above.  Further, Kekalainen teaches wherein the refuse collection vehicle comprises a cellular network transceiver, wherein the current location of the refuse collection vehicle is triangulated based on signals from one or more cellular towers (Paragraph 0125; changes in location can be determined using one or more of GPS, cellular triangulation or other wireless triangulation).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schwarz and Kekalainen because it would provide an optimal waste collection strategy for a waste collection vehicle to collect waste from the waste containers at the waste collection vehicle accessible location (Kekalainen, Paragraph 0019).

Claims 4, 6, 13, 15, 18 and 19are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Kekalainen, as applied in the claims above, further in view of Weiss (US 2019/0320287 A1). 

Regarding claims 4 and 13, the combination of Schwarz and Kekalainen teaches all of the limitations of claims 1 and 10, as described above.  Further, Schwarz teaches wherein the first notification further indicates a status of the vehicle within the geofence (Paragraph 0064 and 0113; system administrator 104 [of the operations center] can be automatically notified by email, pager, SMS/text message upon detection of vehicle across geo-fence entering or exiting the geo-fence).
In addition, Kekalainen teaches refuse collection vehicle (Figure 2 and Paragraphs 0094 and 0161; waste collection companies enters geofence of serviceable areas of fleet of refuse collection vehicle, and route the refuse collection vehicle within the geofence). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schwarz and Kekalainen because applying a known technique of determining vehicle location relative to the user defined geofence and transmit notification based on this determination to the refuse/waste collection vehicle as taught by Kekalainen to the refuse/waste collection vehicle would ensure that the waste collection vehicle stays enroute and collect waste from the waste containers at the waste collection vehicle accessible location.
The combination of Schwarz and Kekalainen may not specifically teach a distance from a central point of the geofence.  In an analogous art, Weiss teaches a distance from a central point of the geofence (Paragraph 0033; determine a distance between the estimated location of the electronic device 205 and the location of that retail store, such as Paragraph 0037; radius within the designated center of the given retail store).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schwarz, Kekalainen and Weiss because there is an opportunity for technology to accurately and effectively manage and facilitate geofencing functionalities for electronic devices (Weiss, Paragraph 0004).

Regarding claims 6 and 15, the combination of Schwarz and Kekalainen teaches all of the limitations of claims 1 and 10, as described above.  Further, Schwarz teaches wherein the one or more parameters of the geofence comprise a point and a radius of the geofence (Paragraphs 0055 and 0091; geo-fence boundaries can be specified, for example, by either a specified radius from a specified point).
The combination of Schwarz and Kekalainen may not specifically teach a central location for the geofence.  In an analogous art, Weiss teaches central location for the geofence (Paragraph 0033; determine a distance between the estimated location of the electronic device 205 and the location of that retail store, such as Paragraph 0037; radius within the designated center of the given retail store).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schwarz, Kekalainen and Weiss because there is an opportunity for technology to accurately and effectively manage and facilitate geofencing functionalities for electronic devices (Weiss, Paragraph 0004).

Regarding claim 18, claim 18 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.
Further, Schwarz teaches a device (Figure 1 and Paragraphs 0011 and 0055; system administrator enters using user interface 103, the user interface 103 may be the computer used by user system administrator shown in Figure 1 Item 104) comprising:
a user interface (Figure 1 and Paragraph 0033; user interface);
one or more processors (Figure 1 and Paragraph 0074; processor); and
one or more memory devices having instructions stored thereon that, when executed by the one or more processors (Figure 1 and Paragraph 0126; a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, and magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, or any type of media suitable for storing electronic instructions, and each coupled to a computer system bus), cause the one or more processors to:
transmit the first user input to a remote server (Figure 1 and Paragraph 0033; system administrator 104 interacts with software 102 via user interface 103, which allows system administrator 104 to specify options, schedules, and the like.  System administrator may be remotely located from the operations center.  Thus the first user/administrator's input is transmitted to the software 102 located in the operations center via a computer network);
receive a second notification based on a determination that the vehicle has left the geofence (Paragraphs 0064 and 0113; system administrator 104 can be automatically notified by email, pager, SMS/text message upon detection of the vehicle across geo-fence, such as exiting the geo-fence).
The combination of Schwarz and Kekalainen may not specifically teach a distance from a central point of the geofence.  In an analogous art, Weiss teaches a distance from a central point of the geofence (Paragraph 0033; determine a distance between the estimated location of the electronic device 205 and the location of that retail store, such as Paragraph 0037; center of the given retail store).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schwarz, Kekalainen and Weiss because there is an opportunity for technology to accurately and effectively manage and facilitate geofencing functionalities for electronic devices (Weiss, Paragraph 0004).
Regarding claim 19, the combination of Schwarz and Kekalainen teaches all of the limitations of claim 18, as described above.  Further, Schwarz teaches wherein the first notification is transmitted to the user device by at least one of a text message, a push notification, an automated phone call, or an email (Paragraph 0064 and 0113; system administrator 104 [of the operations center] can be automatically notified by email, pager, SMS/text message upon detection of vehicle across geo-fence, such as entering the geo-fence).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Kekalainen, as applied in the claims above, further in view of Zhao (US 10,187,745 B1). 

Regarding claims 7 and 16, the combination of Schwarz and Kekalainen teaches all of the limitations of claims 1 and 10, as described above.  Further, Schwarz teaches presenting, via a user interface, a map of an area (Paragraph 0022 and 0055; provide coded map location information (e.g., geo-coding street, city, state, zip) for the vehicle)).
The combination of Schwarz and Kekalainen may not specifically teach based on a second user input of an address; and receiving, via the user interface, a third user input defining one or more boundaries of the geofence within the map .  In an analogous art, Zhao teaches based on a second user input of an address (Figures 9A, 9C and Col 10 Lines 21-40; user may enter an address of the user's home in an address entry area of the UI); and receiving, via the user interface, a third user input defining one or more boundaries of the geofence within the map (Figure 9C and Col 10 Lines 21-40; geofence boundaries may be defined by a user drawing on a map display [based on the map of the address entered by the user]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schwarz, Kekalainen and Zhao because it would provide geofence at user's will, thereby allow user to create the geofence around their exact desired location (Zhao, Col 10 Lines 21-40).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Kekalainen and Weiss, as applied in the claims above, further in view of Golden et al. (US 9,258,982  B1), hereinafter Golden. 

Regarding claim 20, the combination of Schwarz/Kekalainen/Weiss teaches all of the limitations of claims 1 and 10, as described above.  Further, Schwarz teaches presenting, via a user interface, a map of an area (Paragraph 0022 and 0055; provide coded map location information (e.g., geo-coding street, city, state, zip) for the vehicle)).
The combination of Schwarz and Kekalainen may not specifically teach based on a current location of the device; and receiving, via the user interface, the first user input defining the one or more boundaries of the geofence within the map.  In an analogous art, Golden teaches based on a current location of the device (Col 6 Lines 55-62; a satellite view of the land surrounding the dog's location is displayed on a screen, and the dog's current position will be displayed as a point on the map); and receiving, via the user interface, the first user input defining the one or more boundaries of the geofence within the map (Col 6 Lines 63-Col 7 Lines 9; the owner then proceed to create a boundary for the dog, such as "draw" the boundary directly onto the map of the property).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schwarz, Kekalainen and Golden because it would allow user to upload various geo-positional parameter to better suit the user's need (Golden, Col 2 Lines 17-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        


/Srilakshmi K Kumar/SPE, Art Unit 2647